Citation Nr: 1044607	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-06 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant; F. T. Jr. 




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to November 1957.  
The Veteran died on April [redacted], 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant appeared before the undersigned Veterans Law Judge 
in a hearing at via videoconference in June 2010 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.	The Veteran died in April [redacted], 2004.  The death certificate 
listed the cause of death as cardiac arrest, due to 
arteriosclerotic heart disease.

2.	The Veteran was service connected for residuals, poliomyelitis 
with weakened right lower extremity at the time of his death.

3.	 The medical evidence of record does not associate the cause 
of the Veteran's death with the Veteran's active service.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute 
substantially or materially to the cause of death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 2009); 38 
C.F.R. § 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes her written contentions, service treatment 
and personnel records, post-service treatment records, personal 
hearing testimony, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which the Veteran was 
service connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a service 
connection for a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate service 
connection for cause of death based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations for a 
claim for service connection for cause of death benefits, the VA 
has no preliminary obligation to conduct a predecisional 
adjudication of the claim prior to providing section 5103(a)-
compliant notice.  

Here, the duty to notify set out above was satisfied by way of a 
letter sent to the appellant in October 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of the Veteran's service treatment records and other 
pertinent records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Private and VA records have been obtained and associated with the 
record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Significantly, neither the appellant nor her representative have 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  In addition, a rating 
board physician reviewed the evidence of record and provided an 
opinion in March 2005.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Cause of Death

The surviving spouse of the Veteran seeks service connection for 
the cause of his death.  She contends that the Veteran's service 
connected residuals, poliomyelitis with weakened right lower 
extremity was the ultimate cause of the Veteran's death.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  To establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service connected 
disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service 
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Prior to the Veteran's death, he was service connected for 
residuals, poliomyelitis with weakened right lower extremity at 
20 percent evaluation effective July 8, 1999.  The appellant and 
a witness testified that the Veteran contracted and treated for  
poliomyelitis during his military service.  As a result of his 
poliomyelitis, the Veteran's right leg was weakened.  The 
appellant testified at the June 2010 Board hearing stated that 
she was told the Veteran's right leg had lost circulation this 
would develop into heart problems.  She further stated that the 
Veteran did not have any heart problems until after his back 
surgery. 

According to the probative post-service treatment records, the 
Veteran was treated for right leg pain in March 1997 at the River 
Valley Health System.  There was no indication that the Veteran's 
right leg would contribute to his heart condition.  The final 
diagnosis rendered at this time included right lower extremity 
muscular vascular myalgia (etiology undetermined), poorly medical 
compliant, impulse disorder (not otherwise specified), panic 
disorder with agoraphobia, and tobacco substance abuse.  

In March 1999, the Veteran was treated for a history of chest 
pains at the River Valley Health System.  He had open heart 
surgery approximately one year prior.  It was noted the Veteran 
was diagnosed with coronary artery disease.  There was no 
indication this was related to his poliomyelitis or any residuals 
thereof.  He was treated again for chest pain in May 1999.  An x-
ray revealed "old coronary artery bypass graft surgery, wires... 
no cardiomegaly."  The attending physician stated the chest 
pains did not appear to be cardiac.

Private treatment records from King's Daughters' Medical Center 
dated November 2003 report the Veteran was diagnosed with 
arteriosclerotic heart disease with a history of multiple 
myocardial infarctions, status post coronary artery bypass 
grafting, left ventricular ejection fraction of 35%.  The 
assessment stated the Veteran had unstable coronary syndrome.

The Veteran was hospitalized in March 2004 after suffering a 
cardiac arrest.  The Veteran died on April [redacted], 2004.  The death 
certificate listed the cause of death as cardiac arrest due to 
arteriosclerotic heart disease.  There is no indication the 
Veteran's service connected poliomyelitis or any residual 
contributed to the Veteran's cardiac arrest or his death.

In March 2005, after a review of the evidence of record a Rating 
Board physician determined that the Veteran's arteriosclerotic 
heart disease was caused by "chronically elevated serum lipids 
and cholesterol.  This is what caused his [arteriosclerotic heart 
disease] and it was compounded by smoking, [d]rinking, and 
[h]ypertension."  The Rating Board physician added "[p]olio 
infections are a disease of the [n]euro-muscular systems[.]  It 
affects [s]keletal muscles but not cardiac muscles... Further, [the 
Veteran's] heart problems had no relationship to Post Polio 
Syndrome." 

In light of the evidence, the appellant is unfortunately not 
entitled to service connection for the cause of the Veteran's 
death.  The Veteran was not service connected for any 
disabilities at the time of his death.  There is no indication, 
besides the appellant's statements, that the Veteran's condition 
was in any way associated with his active service.  Treatment 
records are silent as to any association between the Veteran's 
heart condition, including the cardiac arrest, and the Veteran's 
service.  

While the appellant contends that the right leg condition, namely 
lack of circulation, there are no treatment records or doctors 
statements indicating that it was associated to his death. The 
Veteran contends that on one occasion the Veteran's doctor 
stated, at least verbally, that the Veteran's polio led to his 
heart disease and ultimately his cardiac arrest.  Unfortunately, 
there is no record of this nexus opinion in the record, and 
apparently, whatever opinion was given was not recorded in the 
treatment record.  The Board finds that whatever probative value 
such a verbal opinion might have is outweighed by the documented 
March 2005 Rating Board physician's opinion that found that a 
nexus was unlikely.

Finally, it is well settled that neither the Board nor a person 
who lacks the relevant medical training is qualified to render 
etiology opinions that require medical experience, training, or 
education.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because 
opining as to the relationship between the Veteran's disabilities 
and his period of active service requires medical training, the 
appellant is not qualified to render, on her own accord, a 
competent nexus opinion.  

Aside from the appellant's statements, there are no indications 
associating the Veteran's service connected disability with his 
arteriosclerotic heart disease. Therefore, because the only 
competent nexus opinion in the record was negative as to the link 
between the Veteran's service connected disabilities and his 
death, the claim must be denied.

While the Veteran served the country honorably, his death is not 
service connected.  In so concluding, the Board in no way intends 
to minimize the Veteran's sacrifices for his country, which are 
deserving of the highest respect.  The Board, however, is 
obligated to decide cases based on the evidence before it rather 
than based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

The Board reminds the appellant that she is free to procure and 
submit new evidence that shows that the Veteran's service 
connected disability contributed to his death (i.e., a positive 
nexus opinion from a different qualified examiner).  Upon receipt 
of such evidence, VA will reopen and readjudicate the claim, 
provided such evidence is deemed to be new and material.  See 38 
C.F.R. § 3.156(a).

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for cause 
of death, the doctrine does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


